NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


ARAZAIS OLIVEROS, as personal               )
representative of the Estate of Sergio R.   )
Oliveros, deceased,                         )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3900
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 11, 2019.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Christopher E. Cosden of Fort Myers,
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.